Title: Notes concerning the Bill for the Removal of the Seat of Government of Virginia, [11 November 1776?]
From: Jefferson, Thomas
To: 


                    
                        [11 November 1776?]
                    
                    
                        1. Central

Rts. of Western pe. eql. to Eastrn. of Memb. of Legisl. Expedt.

Invasn. of Uplds.
disordrs.
Criminls. Expens
Executve. shd. b. Centrl
Heart — Sun —
Chch. — Ct. house.

                        2. Safe

Inconvs. Bostn. — N.Y.
Expce. of defce. — treasy. Magazn.
Wmsb. indefensble. — if li. [line] abve. — below, one sit
[sitting?] cost 50,000£ a year
nt. necess. to defd. if govmt. remvd. only defnd. harbrs.

                        3. Navigble. Water nec. to grt. town

advge. of grt. town to Manfters. trde. husbdry.

Wmsbgh. nevr. cn. b. grt. — 100 y. xprce. [experience]
addn. of 500. men dbld. price
Native prodns. of earth.
shews cnt. feed grt. city

                        4. Health

no chdr. [children?] raised

                        5. Expce — 2500 + 2500 + 1000 = 6000

Wmsb. 1000£ week = 6000 in 6 weeks
wth. all ys. nt. safe [with all this not safe]

                    
                